Exhibit 10.13

LOOPNET, INC.

AMENDMENT TO STOCK OPTION AGREEMENT

This AMENDMENT TO STOCK OPTION AGREEMENT (the “Amendment”) by and between
[Optionee Name] (“Optionee”) and LoopNet, Inc., a Delaware corporation (the
“Company” and, together with Optionee, the “Parties”), is entered into as
follows:

WITNESSETH:

WHEREAS, on [Insert Date], the Company granted Optionee a stock option (the
“Option”) to purchase [            ] shares of the Company’s common stock
pursuant to the Company’s [2001 Stock Option Plan/2006 Equity Incentive Plan
(the “Plan”)] as evidenced by that certain Stock Option Agreement (the “Option
Agreement”);

WHEREAS, the Parties desire to amend the Option Agreement to (i) permit payment
of the exercise price of the Option by net exercise and payment of the tax
withholding obligations by net issuance, and (ii) allow the Option to be
transferable to the maximum extent permitted by Form S-8 under the Securities
Act of 1933, as amended.

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which
the Parties acknowledge and agree to, Optionee and the Company agree to the
following:

1. Net Exercise and Net Issuance. Section 5 of the Option Agreement, entitled
“Exercise Mechanics,” is hereby amended to add the following to the end thereof:

“In addition to the foregoing methods of payment, Optionee may also exercise the
Option, by a net exercise arrangement pursuant to which the Company will reduce
the number of Shares issued upon exercise by the minimum whole number of Shares
with a Fair Market Value sufficient to pay the aggregate exercise price of the
exercised Shares and the minimum tax withholding obligations (if any) in
connection with the exercise of the Option. Such net exercise and net issuance
may be pursuant to such procedures as the Company may specify from time to time
so as not to result in any adverse financial accounting consequences to the
Company.”

2. Transferability. Section 7 of the Option Agreement, entitled
“Transferability,” is hereby amended to add the following to the end thereof:

“Notwithstanding the foregoing, the Option may also be transferred to the
maximum extent permitted by Form S-8 under the Securities Act of 1933, as
amended.”

3. Option Status. Optionee understands and acknowledges that, if the Option
previously qualified as an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended, as a result of the modifications to
the Option pursuant to this Amendment, the Option will cease to be treated as an
incentive stock option under Section 422 of the Internal Revenue Code of 1986,
as amended, and will be treated for tax purposes as a nonstatutory stock option.



--------------------------------------------------------------------------------

4. Full Force and Effect. To the extent not expressly amended hereby, the Option
Agreement remains in full force and effect.

5. Entire Agreement; Governing Law. This Amendment, together with the Option
Agreement (to the extent not amended hereby) and the Plan, represents the entire
agreement of the Parties and shall supersede any and all prior or
contemporaneous contracts, arrangements or understandings between the Parties
with respect to the Option. This Amendment may be amended at any time only by
mutual written agreement of the Parties hereto. This Amendment will be governed
by the laws of the State of Delaware (with the exception of its conflict of laws
provisions).

6. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which, together, shall constitute one
instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company, by its duly authorized officer, as of the date set forth below.
This Amendment and offer to amend shall only be in effect if accepted by
Optionee on or before December 31, 2011 and, if not accepted by such time, this
Amendment and offer to amend shall be null and void and of no force or
effective. If accepted on or before December 31, 2011, this Amendment shall be
effective as of the latest date set forth below.

 

LOOPNET, INC.

     

OPTIONEE

       

[Insert Name]                                                             

      [Optionee Name]                                                     

[Insert Title]

            Date:                             
                                                                  

 